446 F.2d 642
William E. GODWIN, Plaintiff-Appellant,v.Curtis PHELPS and the City of Okeechobee, Florida,Defendants-Appellees.No. 71-1670 Summary Calendar.**Rule 18, 5 Cir.; See Isbell Enterprises Inc.,v.Citizens Casualty Company of New York et alM 5 Cir. 1970,431 F.2d 409, Part I.
United States Court of Appeals, Fifth Circuit.
Aug. 17, 1971.

F. Malcolm Cunningham, Cunningham & Cunningham West Palm Beach, Fla., for plaintiff-appellant.
J. Edward Curren, Okeechobee, Fla., Carlton, Brennan & McAliley, John T. Brennan, Fort Pierce, Fla., for defendants-appellees.
Before COLEMAN, SIMPSON and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed.  See Local Rule 21.1


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir. 1970, 430 F.2d 966